USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            United States Court of Appeals                            United States Court of Appeals                                For the First Circuit                                For the First Circuit                                 ____________________        Nos. 93-1226             93-1636                                   DAVID LOFFREDO,                                Plaintiff, Appellant,                                          v.                      NATIONWIDE MUTUAL FIRE INSURANCE COMPANY,                                 Defendant, Appellee.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                     [Hon. Ernest C. Torres, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                               Torruella, Circuit Judge,                                          _____________                            Rosenn,* Senior Circuit Judge,                                     ____________________                              and Stahl, Circuit Judge.                                         _____________                                 ____________________            Stephen  J. Fortunato,  Jr. with  whom Fortunato  & Tarro  was  on            ___________________________            __________________        brief for appellant.            John M.  Boland with whom Boyer,  Reynolds & DeMarco,  Ltd. was on            _______________           _________________________________        brief for appellee.                                 ____________________                                 ____________________        ____________________        *Of the Third Circuit, sitting by designation                      Per  Curiam.  We have carefully reviewed the record                      ____________            in  this case  and  are  of the  opinion  that the  contested            district  court findings --  i.e., (1) that  defendant easily            met  its  burden  of demonstrating  that  plaintiff  had made            material misrepresentations during the course of  defendant's            investigation of the fire underlying this litigation; and (2)            that  defendant easily met  its burden of  demonstrating that            plaintiff had engaged  in fraudulent conduct relating  to the            fire -- are amply supported.  Thus, because each such finding            relieved defendant  of  liability under  the  fire  insurance            policy issued  by defendant to  plaintiff, the court  did not            err in entering judgment in  favor of defendant on all counts            set forth in plaintiff's complaint.                      Furthermore, we agree with  the district court that            this case is one  of those very rare instances  where a shift            in attorneys' fees pursuant to the inherent  authority of the            district court, see  Jones v. Winnepesaukee Realty,  990 F.2d                            ___  _____    ____________________            1, 4  (1st Cir. 1993) ("It  is beyond serious  dispute that a            federal  court possesses  inherent power to  shift attorneys'            fees  when parties  conduct litigation  in  bad faith."),  is            appropriate.1    The  record is  replete  with  evidence that            plaintiff and several  of his witnesses, both  prior to trial                                            ____________________            1.  Because we find  the court's fee-shifting sanction  to be            appropriate  in both  substance and  amount  pursuant to  the            court's inherent  authority, we  need not  and do not  decide            whether the sanction  also was authorized by Fed.  R. Civ. P.            11.                                         -2-                                          2            and at the  trial itself, gave untruthful  testimony relating            to  plaintiff's actions  on the  weekend of  the fire.   This            testimony alone,  in the context of this  case, is sufficient            to support  the sanction imposed.   Therefore, the  court did            not  err in granting defendant's motion for sanctions against            plaintiff.                        Finally,  we agree with  the district court  in its            characterization  of this  litigation by  plaintiff as  truly            deplorable.                      Accordingly,  we  summarily affirm  the  challenged            orders of the district court.  See First Circuit Rule 27.1.                                           ___                      Affirmed.                      _________                                         -3-                                          3